DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Response to Amendments 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 9-13, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi, US 2010/0110112, in view of Hempson, US 2012/0154462.
Regarding Claim 1, Nakanishi (Figs. 9-11) teaches a computer-implemented method for displaying an image, the method comprising:
-determining a first vertical scan position associated with a plurality of screen pixels included in a display screen (e.g., Scan of the first row consisting of display areas 1a’ to 1f’; par. 0128), wherein the first vertical scan position indicates a first sequence of screen pixels being updated (e.g., Pixels in display areas 1a’ to 1f’); 
-identifying a first sequence of light sources included in the display screen that is capable of being updated via a single transaction issued as a burst operation and is responsible for illuminating the first sequence of screen pixels (e.g., After the pixels in display areas 1a’ to 1f’ are scanned, the light emission of the display areas in all rows are updated simultaneously, including the LEDs in row 1, which is considered a “first sequence of light sources.”  This light emission update is considered a “single transaction issued as a burst operation”; par. 0128); and 
-performing one or more operations associated with the single transaction issued single burst operation to update each light source included in the first sequence of light sources (e.g., LEDs in row 1 of light emitting section 21 is in parallel with pixels in row 1 of liquid crystal panel 10, as shown in Fig. 10), wherein the first sequence of light sources illuminates the first sequence of screen pixels to display at least a first portion of the image (e.g., LEDS in row 1 of light emitting section 21 illuminate the pixels of row 1 of liquid crystal panel 10).



However, Hempson teaches a program that provides instructions for updating a group of pixels and a corresponding backlight region (e.g., Instructions stored in memory can execute specific tasks of Hempson; par. 0039.  Data to be written into the pixels is synchronized with corresponding backlight region, which is considered a “first sequence of light sources”; par. 0043).  In the combined invention, instructions for driving the first vertical scan position and first sequence of screen pixels as outlined above would be considered a “first set of instructions.”  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Nakanishi with the above teachings of Hempson.  Hempson suggests that its program allows for implementation of its backlight driving method through software (par. 0039). 

Regarding Claim 2, Nakanishi in view of Hempson teaches the computer-implemented method of claim 1.

Nakanishi (Fig. 10) further teaches wherein the first sequence of light sources is included within a first row of light sources that resides at a vertical position in the display (e.g., LEDs in row 1 are included in the first row of light sources that correspond to the pixels in 1a’ to 1f’).

Regarding Claim 3, Nakanishi in view of Hempson teaches the computer-implemented method of claim 1.

The combined invention further teaches wherein determining the first set of instructions comprises evaluating a first program to identify a portion of the program that should be executed when the first sequence of pixels is being updated (e.g., Updating all the display areas after the pixels in display areas 1a’ to 1f’ are scanned is considered a “first program that identifies a portion of the program”; par. 0039, 0043).

The same rationale used to combine Nakanishi and Hempson in claim 1 applies here and will not be repeated. 

Regarding Claim 6, Nakanishi in view of Hempson teaches the computer-implemented method of claim 1.

Nakanishi (Figs. 9-11) further teaches wherein each light source (210) included in the first sequence of light sources is coupled to a first driver circuit (22), and wherein the first driver circuit (22) supplies current to each light source included in the first sequence of light sources (LEDs in row 1) based on a first set of current values transmitted to the first driver circuit (e.g., LED driver 22 drives LEDs 210; par. 0084). 
(par. 0043). 

Regarding Claim 9, Nakanishi in view of Hempson teaches the computer-implemented method of claim 1.

The combined invention further teaches wherein the first set of instructions (Hempson) is generated based on a first topology associated with the first sequence of light sources (e.g., The wiring between LED Driver 22 and light emitting section 21 is considered a “first topology” that is associated with the light sources in row 1 of region 1; Nakanishi).  

Regarding Claim 10, Nakanishi in view of Hempson teaches the computer-implemented method of claim 1.

Nakanishi (Fig. 10) further teaches wherein the first sequence of screen pixels comprises a sequence of liquid-crystal display pixels (e.g., Display areas 1a’ to 1f’; par. 0021), and the first sequence of light sources comprises a sequence of light-emitting diodes (e.g., Light emission section 21 is comprised of LEDs par. 0022).

Regarding Claim 11, Nakanishi (Figs. 9-11) teaches a display device, comprising: 
-a display screen (10), including:
-a plurality of light sources (210), and
(e.g., Pixels in liquid crystal panel 10 emit light when illuminated by LEDs 210; par. 0083); and
-a display controller (30, 40, 50) that causes the display screen to display a first image by performing the steps of:
determining a first vertical scan position associated with the plurality of screen pixels (e.g., Scan of the first row consisting of display areas 1a’ to 1f’; par. 0128), wherein the first vertical scan position indicates a first sequence of screen pixels being updated (e.g., Pixels in display areas 1a’ to 1f’), 
identifying a first sequence of light sources included in the display screen that is capable of being updated via a single transaction issued as a single burst operation and is responsible for illuminating the first sequence of screen pixels (e.g., After the pixels in display areas 1a’ to 1f’ are scanned, the light emission of the display areas in all rows are updated simultaneously, including the LEDs in row 1, which is considered a “first sequence of light sources.”  This light emission update is considered a “single transaction issued as a burst operation”; par. 0128),
performing one or more operations associated with the single transaction issued as a single burst operation to update each light source included in the first sequence of light sources (e.g., LEDS in row 1 of light emitting section 21 illuminate the pixels of row 1 of liquid crystal panel 10).



However, Hempson teaches a program that provides instructions for updating a group of pixels and a corresponding backlight region (e.g., Instructions stored in memory can execute specific tasks of Hempson; par. 0039.  Data to be written into the pixels is synchronized with corresponding backlight region, which is considered a “first sequence of light sources”; par. 0043).  In the combined invention, instructions for driving the first vertical scan position and first sequence of screen pixels as outlined above would be considered a “first set of instructions.”  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Nakanishi with the above teachings of Hempson.  Hempson suggests that its program allows for implementation of its backlight driving method through software (par. 0039). 

Regarding Claim 12, Nakanishi in view of Hempson teaches the display device of claim 11.

Nakanishi (Fig. 10) further teaches wherein the first sequence of light sources is included within a first row of light sources that resides at a vertical position in the display (e.g., LEDs in row 1 are included in the first row of light sources that correspond to the pixels in 1a’ to 1f’).

Regarding Claim 13, Nakanishi in view of Hempson teaches the display device of claim 11.

The combined invention further teaches wherein determining the first set of instructions comprises evaluating a first program to identify a portion of the program that should be executed when the first sequence of pixels is being updated (e.g., Updating all the display areas after the pixels in display areas 1a’ to 1f’ are scanned is considered a “first program that identifies a portion of the program”; par. 0039, 0043).

The same rationale used to combine Nakanishi and Hempson in claim 10 applies here and will not be repeated. 

Regarding Claim 17, Nakanishi in view of Hempson teaches the display device of claim 11.

The combined invention further teaches wherein the first set of instructions is generated based on a first topology associated with the first sequence of light sources (e.g., The wiring between LED Driver 22 and light emitting section 21 is considered a “first topology” that is associated with the light sources in row 1 of region 1; Nakanishi).
Regarding Claim 18, Nakanishi in view of Hempson teaches the display device of claim 17.

Nakanishi (Fig. 9) further teaches wherein the first topology comprises a mapping between screen coordinates associated with the first sequence of light sources and wiring configurations associated with the first sequence of light sources (e.g., Connection between LED Driver 22 and the light emitting area 3d in row 1 is considered a “mapping”).

Regarding Claim 20, Nakanishi (Figs. 9-11) teaches a subsystem included within a display device for configuring a plurality of pixels to display an image, the subsystem comprising:
a controller (30, 40, 50) that performs the steps of:
-determining a first vertical scan position associated with a plurality of screen pixels included in the display screen (e.g., Scan of the first row consisting of display areas 1a’ to 1f’; par. 0128), wherein the first vertical scan position indicates a first sequence of screen pixels being updated (e.g., Pixels in display areas 1a’ to 1f’),
-identifying the first sequence of light sources included in the display screen that is capable of being updated via a single transaction issued as a single burst operation and is responsible for illuminating the first sequence of screen pixels (e.g., After the pixels in display areas 1a’ to 1f’ are scanned, the light emission of the display areas in all rows are updated simultaneously, including the LEDs in row 1, which is considered a “first sequence of light sources.”  This light emission update is considered a “single transaction issued as a burst operation”; par. 0128), and
performing one or more operations associated with the single transaction issued as the single burst operation based on the first set of instructions to update each light source included in the first sequence of light sources (e.g., LEDS in row 1 of light emitting section 21 illuminate the pixels of row 1 of liquid crystal panel 10).

Nakanishi does not teach a memory that stores a first set of instructions associated with both a first vertical scan position and a first sequence of light sources included in a display screen; and obtaining the first set of instructions from the memory based on the first vertical scan position. 

However, Hempson teaches the concept of a program stored in memory that executes a method of updating a group of pixels in parallel with its corresponding backlight region (par. 0039, 0043).  In the combined invention, a program would execute the above method of Nakanishi.  The claim limitations “memory that stores a first set of instructions associated with both a first vertical scan position and a first sequence of light sources” and “obtaining the first set of instructions from the memory based on the first vertical scan position” would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Nakanishi with the above teachings of Hempson.  (par. 0039). 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Hempson, as applied to claims 1 and 11 above, and in further view of Dallas, US 6,633,301.

Regarding Claim 4, Nakanishi in view of Hempson teaches the computer-implemented method of claim 1, but does not teach wherein performing the one or more operations associated with the single transaction issued as the single burst operation based on the first set of instructions comprises fetching a first set of current values from a memory module, and wherein each current value included in the first set of current values corresponds to a different light source included in the first sequence of light sources.

However, Dallas teaches the concept of a memory module that stores current values for updating the backlight of a display device (e.g., Memory 260 stores current values; col. 7 lines 19-31).  The combined invention would teach “wherein performing the one or more operations associated with the single burst operation based on the first set of instructions comprises fetching a first set of current values from a memory module, and wherein each current value included in the first set of current values corresponds to a different light source included in the first sequence of light sources.”  The claim limitations would therefore be achieved. 

(col. 7 lines 19-21). 

Regarding Claim 14, Nakanishi in view of Hempson the display device of claim 11, but does not teach wherein the display controller performs the one or more operations associated with the single transaction issued as the single burst operation based on the first set of instructions by fetching a first set of current values from a memory module, and wherein each current value included in the first set of current values corresponds to a different light source included in the first sequence of light sources.

However, Dallas teaches the concept of a memory module that stores current values for updating the backlight of a display device (e.g., Memory 260 stores current values; col. 7 lines 19-31).   The combined invention would teach “wherein the display controller performs the one or more operations associated with the single transaction issued as the single burst operation based on the first set of instructions by fetching a first set of current values from a memory module, and wherein each current value included in the first set of current values corresponds to a different light source included in the first sequence of light sources.”  The claim limitations would therefore be achieved. 

(col. 7 lines 19-21). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Hempson and in further view of Dallas, as applied to claim 4 above, and in further view of Matsui, US 2005/0073845.

Regarding Claim 5, Nakanishi in view of Hempson and in further view of Dallas teaches the computer-implemented method of claim 4, but does not teach wherein performing the one or more operations associated with the single transaction issued as the single burst operation based on the first set of instructions further comprises writing the first set of current values to a first set of registers, and wherein a first register included in the first set of registers stores a current value indicating an amount of current to be supplied to a first light source included in the first sequence of light sources.

However, Matsui teaches the concept of registers that store current values (e.g., R, G, and B registers store current values. These registers are considered a “first set of registers”; par. 0130).  The combined invention would teach “wherein performing the one or more operations associated with the single burst operation based on the first set of instructions further comprises writing the first set of current values to a first set of 
Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Nakanishi in view of Hempson and in further view of Dallas with the above teachings of Matsui.  Matsui suggests that registers are a well-known and convenient way for current values to be stored and separated in memory from other current values (par. 0130).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Hempson, as applied to claim 17 above, and in further view of Maruyama, US 2010/0134406. 

Regarding Claim 19, Nakanishi in view of Hempson teaches the display device of claim 17, but does not teach wherein the first topology includes a first entry corresponding to a first light source included in the first sequence of light sources, and wherein the first entry indicates at least one of a first serial peripheral interface coupled to the first light source, a first driver chip coupled to the first light source, and a first index assigned to the first light source.

However, Maruyama (Fig. 2) teaches the concept of an LED driver (150) with LED drive parts (180a-180d) that correspond to each row (113-116) of the backlight.  In the combined invention the LED driver (120) of Nakanishi would have an LED drive part for 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Nakanishi in view of Hempson with the above teachings of Maruyama.  Maruyama suggests that different drive parts, one for each row of LED lights, allows for each drive part to be responsible for only driving a single row.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Hempson, as applied to claim 17 above, and in further view of An, US 2010/0315446. 

Regarding Claim 21, Nakanishi in view of Hempson teaches the display device of claim 17, but does not teach wherein the single transaction issued as the single burst operation comprises a serial peripheral interface (SPI) transaction executed by a SPI controller. 

(Fig. 4) teaches the concept of an LED driver using an SPI interface to drive the backlight (par. 0110).  In the combined invention, the LED driver 22 of Nakanishi Fig. 4 would use an SPI interface to drive the LEDs 21.  Thus, the limitation “wherein the single transaction issued as the single burst operation comprises a serial peripheral interface (SPI) transaction executed by a SPI controller” would therefore be achieved. 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Nakahishi in view of Hempson with the above featuers of An.  SPI interfaces are well-known in the art for helping reduce power and providing a simple design.  

Allowable Subject Matter
Claims 7-8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The reasons for allowance were stated in the previous Office Action and will not be repeated here. 

Response to Arguments
Applicant's arguments have been fully considered but are not persuasive.  Applicant argues with respect to claims 1, 11, and 20 that Nakanishi does not teach the limitation “a single transaction issued as a single burst operation” (Applicant’s Remarks, p9).  However, as stated above, Nakanishi teaches that all the light emitting areas are simultaneously after each pixel row is scanned (par. 0128-0129).  Thus, in the display of Nakanishi Fig. 10b, every LED 210 is updated four times during the course of a frame, each time one of the four pixel rows is scanned.  The updating of all the LEDs simultaneously is considered a “single transaction issued as a single burst.”   For this reason, Examiner respectfully disagrees with the Applicant. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        June 26, 2021